KAUFMAN, Circuit Judge
(concurring) :
The strife between publishers and unions in New York is old, serious and discomforting to the citizens of this city. I fear, as did the dissenting member of the Board in this and Evening News Association, that our decision will not alleviate and might, perhaps, exacerbate the antagonisms which have been the antithesis of labor-management peace. Thus, the history of more than 50 years of multiemployer bargaining will be disrupted upon the whim of one of the parties without any reasons assigned and with more abrasiveness sure to follow as a result.
But, I agree with my brother Smith that the solution to any inequities which result from these actions must be supplied by Congress and not this Court. It has been settled law that the Board may not concern itself with the weight of economic weapons in determining an appropriate bargaining unit or in enforcing the collective bargaining provisions of the National Labor Relations Act. Labor-management disagreements ordinarily come to an end when the economic weapon becomes intolerable for either side — with the public ire playing its subtle part in accelerating the termination of a work stoppage. But, this weapon has been present and used in most labor disputes. If it is to be neutralized or minimized in the circumstances presented in this case, so that a consensual relationship once entered into will continue until the Board makes a determination that “the aims of the Act are best served by allowing union withdrawal or forbidding it,” I believe Congress will first have to consider the problem and speak specifically on the subject.